DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This action claims priority to JP2020-212862.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1, 3, 8, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korisch (6,285,324).

As to claims 1 and 9: Korisch teaches a processing circuit module comprising (abstract):
 	a lead frame (figure 5, 72) including a pair of leads electrically connectable to one end (80 and 82) and the other end of an antenna coil of a substrate on which the antenna coil configured to induce power with application of a magnetic field from an outside is formed (76, claim 8); and
 	a processing circuit that is electrically connected to the pair of leads (80 and 82),
wherein the lead frame and the processing circuit are modularized (column 4, lines 7-27).
As to claims 3 and 11: Korisch teaches that the pair of leads protrudes from the processing circuit module (figures 5, 6).
 	As to claims 8 and 16: Korisch teaches that the pair of leads is soldered to the one end and the other end of the antenna coil (column 3, lines 28-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 2, 4-7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Korisch (6,285,324) as applied to claims 1 and 8, and further in view of Finn (2019/0156073).  The teachings of Korisch are discussed above.
	As to claims 2 and 10: Korisch teaches that the device is sealed (abstract, encapsuled).
	Korisch is silent as to that the device is sealed in resin.
	Finn teaches that the device has resin sealant (paragraph 0188).
	As to claims 4 and 12: Korisch teaches that the antenna structure and processing circuit operate on capacitive coupling (last paragraph column 3, continuing in column 4).
	Korisch is silent as to the specifics of the circuit and antenna as far as capacitive signal processing. 
	Finn teaches that the processing circuit has an internal capacitor (paragraph 0058), the processing circuit module further comprises:
 	an external capacitor that is externally attached to the processing circuit and composes a resonance circuit configured to resonate at a predetermined resonance frequency with application of the magnetic field, along with the internal capacitor and the antenna coil (paragraph 0085).
As to claims 5 and 13: Korisch teaches that the device is sealed (abstract, encapsuled).
	Korisch is silent as to that the device is sealed in resin.
	Finn teaches that the device has resin sealant (paragraph 0188).
	As to claims 6 and 14: Finn teaches that an IC chip, wherein the processing circuit is mounted in the IC chip, and the IC chip and the external capacitor are fixed to the lead frame (paragraphs 0030-0034 explain that modules are attached to the leadframe).
	As to claims 7 and 15: Finn teaches that the substrate is a flexible type substrate (paragraph 0086).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Korisch with the teachings of Finn so that the operational frequency of the device can be changed modularly (finn, paragraph 0085), thereby allowing the device to be constructed at a lower cost and allowing for future changes without modifying the fundamentals of the device.  Furthermore, it is typical in small use antenna structures like this to use resin sealant, as it is cheap and well known in the art, and is stable at a human handling temperature.  Overall, the modifications of Korisch with Finn are typical applications of a capacitive antenna attached to a leadframe, and would not require undue testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876